             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION

MICHAEL SKEEN                                             PLAINTIFF

v.                       No. 4:18-cv-394-DPM

PINNACLE HOTEL GROUP, INC.                             DEFENDANT

                               ORDER
     This case is tangled up at the pleading stage. Pinnacle has filed
an early motion for summary judgment, arguing that it didn't employ
enough folks to be covered by Title VII, with supportive reports to the
Arkansas Department of Workforce Services.           Pinnacle says it
employed Skeen for a while, but then McCain Lodging did. Skeen
responds with materials from Pinnacle's website, which say the
company employs "more than 150 associates," and proposes an
amended complaint asserting joint-employer and integrated-employer
theories.    The Court disregards the settlement-related letter from
Pinnacle's lawyer.
     Pinnacle's motion for summary judgment is denied without
prejudice.   There's enough in the record for Skeen to explore the
Pinnacle/McCain relationship in discovery. The website, for example,
is at odds with the wage reports;      and Skeen' s affidavit that his
supervisor didn't change after McCain started paying wages shows a
close relationship between these entities. Skeen' s motion to amend is
granted. Skeen' s proposed amended pleading states plausible claims
against both entities.   The fighting issues are best presented and
resolved on a more complete record after some discovery on the
employer issues.

                               * * *
     Motion, NQ 12, denied without prejudice. Motion, NQ 21, granted.
First amended complaint due by 15 February 2019.
     So Ordered.


                                                       v
                                       D .P. Marshall Jr.
                                       United States District Judge




                                 -2-
